FILED
                             NOT FOR PUBLICATION                            JAN 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CARL LOUISE BARRIENTOS                           No. 05-76665
CUENCA,
                                                 Agency No. A079-367-032
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Carl Louise Barrientos Cuenca, a native and citizen of the Philippines,

petitions for review of the Board of Immigration Appeals’ order summarily

affirming an immigration judge’s (“IJ”) decision denying his application for

asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1

(1992), and deny the petition for review.

      Cuenca does not raise any challenge to the IJ’s dispositive determination that

his asylum application is time-barred. Accordingly, Cuenca’s asylum claim fails.

      Cuenca did not allege he experienced any past persecution or other

mistreatment in the Philippines, but contends he fears future persecution because

he is “Americanized.” Substantial evidence supports the IJ’s denial of withholding

of removal because Cuenca failed to demonstrate a clear probability of persecution

on account of any protected ground. See Hoxha v. Ashcroft, 319 F.3d 1179,

1184-85 (9th Cir. 2003). In addition, the record does not compel the conclusion

that Cuenca established a pattern or practice of persecution of Americanized

Filipinos in the Philippines. See Wakkary v. Holder, 558 F.3d 1049, 1060-62 (9th

Cir. 2009). Accordingly, Cuenca’s withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                            2                                  05-76665